Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al 2016/0221261 (see Figs. 1, 2 and 3A; paragraphs 0028-0040) in view of Lai et al 7,420,743 (see Fig. 3).
Yamamoto et al (Figs. 1, 2 and 3A) discloses the basic claimed computer controlled system for forming a 3D printed object (200) including a stage (140), an illumination sub-system (162) that is controlled by a computer control sub-system (110, 155) which comprises a processor that executes machine instructions to relatively move a dispensing nozzle and the stage and to operate the illumination sub-system to rapidly polymerize the deposited material as it touches the stage—see the last 11 lines of paragraph 0040.  Essentially, the primary reference fails to disclose the use of two or more reservoirs for the dispensed material, a mixing sub-system for controlling the flow from each reservoir to form a desired mixed composition, a clear teaching of a substrate on the stage to receive the mixed composition and a clear showing of a computer readable storage medium that has the machine instructions stored thereon.  Lai et al provides a clear teaching of each of these aspects.  See the computer controlled mixing 
2.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742